STATE OF WEST VIRGINIA 

                                                    SUPREME COURT OF APPEALS

                                                                                     FILED
                                                                                   April 9, 2018
In re C.W.-1, C.W.-2, and N.W.                                                   EDYTHE NASH GAISER, CLERK

                                                                                 SUPREME COURT OF APPEALS

No. 17-0976 (Cabell County 16-JA-339, 340, and 341)                                  OF WEST VIRGINIA
 




                                                          MEMORANDUM DECISION
        Petitioner Mother S.W., by counsel Richard L. Vital, appeals the Circuit Court of Cabell
County’s October 4, 2017, order terminating her parental rights to C.W.-1, C.W.-2, and N.W.1
The West Virginia Department of Health and Human Resources (“DHHR”), by counsel S.L.
Evans, filed a response in support of the circuit court’s order and a supplemental appendix. The
guardian ad litem (“guardian”), Allison Huson, filed a response on behalf of the children in
support of the circuit court’s order. On appeal, petitioner argues that the circuit court abused its
discretion in terminating her parental rights and in not continuing her improvement period.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In November of 2016, the DHHR filed a petition alleging that petitioner took illegal
drugs within three hours of N.W.’s birth and used heroin throughout her pregnancy. The DHHR
further alleged that petitioner and the father of the children abused substances and that their
substance abuse impaired their ability to parent. Petitioner waived her preliminary hearing and
was granted supervised visitation pending clean drug screenings.

        At the adjudicatory hearing in February of 2017, petitioner did not appear but was
represented by counsel. At the conclusion of testimony, the circuit court found that petitioner
was an abusing parent as a consequence of her substance abuse. The circuit court further ordered
that visitation would be discontinued until petitioner appeared in court. Thereafter, petitioner

                                                            
              1
          Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W.Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W.Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183
W.Va. 641, 398 S.E.2d 123 (1990). Additionally, because two of the children share the same
initials, we refer to them as C.W.-1 and C.W.-2 throughout this memorandum decision.



                                                                   1